PER CURIAM.
Juvenile A.T.J.F. appeals the trial court’s revocation of his probation and resulting sentence in this Anders appeal.1 Finding no issue of arguable merit, we affirm the trial court’s orders revoking appellant’s probation and lifting its previously entered stay of sentence. However, the record contains only disposition orders, so we remand to the trial court for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Brown v. State, 10 So.3d 1203 (Fla. 4th DCA 2009); Nagy v. State, 993 So.2d 601 (Fla. 4th DCA 2008); Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004).

Affirmed, but remanded.

TAYLOR, GERBER and LEVINE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).